Citation Nr: 9924295	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-18 142A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of loan guaranty indebtedness in the amount of 
$9,282.62 plus interest.


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

This appeal arises from a June 1995 decision by the Committee 
on Waivers and Compromises (Committee) which denied the 
veteran's request for a recovery of loan guaranty 
indebtedness in the amount of $9,282.62, plus interest.  The 
veteran perfected an appeal therefrom.

A review of the record shows that at the date of the 
foreclosure sale, June 4, 1991, the appellant's total 
indebtedness on the VA guaranteed loan was calculated to be 
$90,363.62.  This amount was established based on the 
principal adjusted loan balance at the time of the 
foreclosure ($84,638.26, after adjustments based upon a 
partial note holder waiver), plus unpaid accrued interest to 
the date of the foreclosure ($5,127.36), plus liquidation 
expenses ($598.00).  The VA required the note holder to bid 
at the foreclosure sale the "upset bid" amount of 
$64,214.00.  This amount represented the reasonable value 
assigned to the subject property by the liquidation appraisal 
of $71,500, less the estimated cost of repairs and resale.  
Following the foreclosure sale, the note holder elected to 
convey the property to the VA for the amount of $64,214.  
Title was conveyed to the VA on August 9, 1991.

Essentially, by August 1991, VA had paid the note holder the 
"upset bid" price of $64,214 in the purchase of the subject 
property, and the claim on the loan guaranty in the amount of 
$26,119.62, for a total of $90,333.62.

The amount of the veteran's loan guaranty indebtedness was 
thereafter established in the amount of $26,119.62.  This 
indebtedness was calculated by subtracting the "upset bid" 
($64,214) from the veteran's total indebtedness at the time 
of the foreclosure ($90,363.62) and crediting the account 
with an insurance refund of $30. 

Thereafter, the VA marketed the subject property, and in 
January 1992 resold it for the gross sales price of $98,000.  
In the marketing of the subject property, it appears that VA 
incurred expenses for the its repair in the amount of $3,277, 
and for a real estate commission in the amount of $5,825.  
The simple deduction of the real estate commission and the 
cost of repair from the gross sales price of $98,000 shows a 
net result of $88,898.  It is noted that in June 1992, based 
upon the resale of the subject property, and a fictional 
"new upset price" of $80,914, the VA credited the veteran's 
loan guaranty indebtedness in the amount of $16,700.  The 
loan guaranty indebtedness was recalculated and recomputed to 
be $9,282.62, plus accrued interest.  

It is clear that the VA's resale of the subject property has 
heretofore been taken into account in the determination of 
the amount of the veteran's loan guaranty indebtedness.  What 
is unclear to the Board is the basis for the adjustment, and 
whether based upon the evidence, VA has gone far enough.  
Essentially, it is unclear how the "new upset price" was 
computed and why it was limited to be $80,914 (replacing the 
prior "upset bid" of $64,214), based upon VA's resale of 
the subject property, when it appears that VA realized an 
after expenses net of $88,898, from that resale.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) has held that when the validity of a debt is 
challenged by an appellant, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
It may be extrapolated from that decision that when the 
validity of the amount of a debt is challenged, a threshold 
determination must be made on that question as well.  
Although the appellant in this case has not specifically 
articulated a challenge to the validity of the amount of the 
indebtedness based on the potential gain of the VA from the 
post-foreclosure resale of the subject property, he did 
express in his substantive appeal that he was unaware of the 
amount that VA received from the resale.  In any event, it is 
likely that the information necessary to formulate such a 
challenge was not available to him.  Regardless, the Board 
may infer such a challenge on his behalf.  Akles v. 
Derwinski, 1 Vet. App. 118 (1991).

The Board also notes that Veterans Benefits Administration's 
(VBA's) procedures have been modified since the resale of the 
subject property suggesting new guidelines relevant to the 
issue discussed above.  The RO should review their 
substantive accounting in his case with a focus on VBA Manual 
M26-4, paragraphs 3.14, 3.17, and 3.18, relevant to the 
offset of a debt due to gain from resale.  It should be 
determined whether the VA recouped any of its losses from its 
payout on the direct loan indebtedness, and, if so, whether 
the appellant's indebtedness can be adjusted accordingly.  

Additionally, one of the appellant's primary contentions is 
that although the loan was defaulted in December 1990 and a 
foreclosure sale was held in June 1991, he did not receive 
notice of the indebtedness amount from VA for over four years 
thereafter.  The appellant added that VA was informed of 
forwarding addresses and because of the absence of notice, he 
assumed that no balanced was owed.  The appellant stated that 
he was shocked when he received notice that $9,282.62 plus 
interest to VA was owed.  In this regard, the Board notes 
that from 1991 to 1995, even though the veteran was not 
apprised of the indebtedness amount, it appears as though 
interest continued to accrue.  Because of VA's failure to 
inform the veteran of his indebtedness amount prior to 1995, 
a partial waiver of interest accrued over this period may be 
warranted.  As such, the matter is referred to the RO for 
consideration.

In a June 1995 statement, the veteran indicated that as a 
result of a recent illness and employment difficulties his 
financial condition had worsened.  The last VA Form 4-5655, 
Financial Status Report, is dated in April 1995.  Considering 
the foregoing, a contemporaneous financial status report may 
also be helpful in this case.

To assist the veteran with the development of his case, the 
Board remands this case to the RO for the following actions:

1.  The RO should review all documents 
relevant to the amount of the loan 
guaranty indebtedness under the terms of 
VA foreclosure regulations.  In 
particular, it should be determined 
whether the total amount that VA recouped 
of its losses from the subsequent resale 
of the subject property is consistent 
with the prior credit of the veteran's 
loan guaranty indebtedness, and, if not, 
whether the appellant's indebtedness can 
be adjusted accordingly.  The review 
should include consideration of any 
amounts paid by the VA in the post-
foreclosure repair and marketing of the 
subject property.  The provisions of VBA 
Manual M26-4, paragraphs 3.14, 3.17, and 
3.18, should be consulted and applied.  
The RO should then provide the appellant 
with a detailed accounting of exactly how 
his loan guaranty indebtedness was 
derived, including a reflection of 
amounts paid by VA in the repair, 
marketing and resale of the subject 
property.  A copy of this accounting 
should be associated with the claims 
file.

2.  The appellant should be provided with 
another financial status report form 
(VA Form 4-5655) and be asked to complete 
it.  The RO should also request from the 
appellant complete copies, including all 
scheduled attachments, of his Federal 
income tax returns, along with the updated 
financial status report.  The current 
financial status report should include 
financial information of the appellant's 
spouse. 

3.  The appellant's claim should be 
reviewed by the RO.  If the benefit sought 
continues to be denied, the appellant 
should be provided with a supplemental 
statement of the case.  That supplemental 
statement of the case should specifically 
address those of the six elements found in 
38 C.F.R. § 1.965 which the RO considers 
to be pertinent to the determination of 
whether the appellant should be accorded a 
waiver of his loan guaranty indebtedness 
under the standards of "equity and good 
conscience."  In particular, the fault of 
the appellant and the possibility of 
unjust enrichment and/or undue hardship 
should be addressed.  The RO should also 
identify any other elements that should be 
applied to the facts and circumstances of 
this case indicating a need for 
reasonableness and moderation in the 
exercise of the Government's rights, such 
as any mitigating circumstances 
surrounding the appellant's default and 
foreclosure, including whether the veteran 
was timely notified of the existence of 
the loan guaranty indebtedness.  

The purpose of this remand is to procure clarifying data and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the determination warranted 
in this case by reason of this remand.  No action by the 
appellant is required, until he is so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



